DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 15-34 are presently pending for examination.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 15-18, 20, 23-26, 28, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrows (USPN 2,614,973).
	Regarding claims 15 and 20, Burrows discloses a device (figure 4) for evaporating a fluid medium in a filling product filling system, comprising: an inclined evaporator surface (top surface disposed on inclined conical evaporator 15 – see fig. 4, col. 3, lines 43-50); and a medium supply line (11) configured to apply the fluid medium that is to be evaporated to the evaporator surface, wherein the evaporator 
	Regarding claim 16, Burrows discloses that the grooves (channels 17, 18, 19, 20, 21) extend along the evaporator surface in a spiral, curved, and/or bent form (see figures 2 and 4, channels are curved). 
	Regarding claim 17, Burrows further discloses an evaporator housing (10), wherein the evaporator surface ((top surface of inclined evaporator 15) is accommodated in the evaporator housing (10) and a contour of an inner wall of the evaporator housing substantially follows a contour of the evaporator surface (see figures 1 and 4, the evaporator housing 10 inner wall substantially follows the contour of the evaporator surface of evaporator 15 – the housing walls are inclined to match the incline of the evaporator 15).
Regarding claims 23-24, and 28, Burrows discloses a device (figure 4) for evaporating a fluid medium in a filling product filling system, comprising: an inclined evaporator surface (top surface disposed on inclined conical evaporator body 15 – see fig. 4, col. 3, lines 43-50); and a medium supply line (11) configured to apply the fluid medium that is to be evaporated to the evaporator surface, wherein the evaporator surface comprises grooves (non-linear channels 17, 18, 19, 20, 21) configured to conduct the fluid medium, and the grooves are arranged on the evaporator surface in a non-linear design (see figures 2, 4; see col. 2, line 7 to col. 3, line 63).
Burrows further discloses an evaporator housing (10), wherein the evaporator surface ((top surface of inclined evaporator 15) is accommodated in the evaporator housing (10) and a contour of an inner wall of the evaporator housing substantially follows a contour of the evaporator surface (see figures 1 and 4, the evaporator housing 10 inner wall substantially follows the contour of the evaporator surface of evaporator 15 – the housing walls are inclined to match the incline of the evaporator 15).

	Regarding claims 18 and 26, the evaporator housing in Burrows further includes a pipe that is capable of being used as a carrier gas supply line to conduct a carrier gas onto the evaporator surface.  See red arrow in figure below.


    PNG
    media_image1.png
    206
    368
    media_image1.png
    Greyscale


	Regarding claim 33, Burrows discloses a heating device (heater 26) that is capable of operating with a heating medium having a boiling temperature above a working temperature of the evaporator surface (electric heater 26 of Burrows is capable of being used to heat a medium having a boiling temp that is above a working temp of the evaporator surface – see col. 2, lines 33-40).  
Regarding claim 34, the supply line (11) disclosed by Burrows comprises a tube having a substantially constant cross-section (see figure 4 – tube 11 is uniform in shape).


	
Allowable Subject Matter
5.	Claims 19, 21-22, 27, and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 19 and 27, the closest prior art to the claimed invention (Burrows – of record) does not teach or suggest, in the claimed environment, wherein the carrier gas supply line comprises a carrier gas channel that is arranged around a periphery of the evaporator surface and outputs the carrier gas onto the evaporator surface via carrier gas outlets.
	Regarding claims 21 and 29, the closest prior art to the claimed invention (Burrows – of record) does not teach or suggest, in the claimed environment, wherein the evaporator body comprises a dome in an upper region of the evaporator body.  Claims 22 and 30-32 are objected to for the same reasons as applied to claims 21 and 29 above by virtue of claim dependency.  


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759